Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 12-17, 19-23, 27 and 32 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2022 was filed after the mailing date of the non-final Office Action on May 20, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.

	As a result of the amendments to the claims per the Amendment filed July 18, 2022, the following rejections now apply.

Claim Objections
Claim 32 is objected to because of the following informalities:  newly added claim 32 lists the same compound twice.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, 14, 17, 19, 22, 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimili et al. {US Patent 7,649,015}.
Arimili et al. disclose, for instance, Compound 10 (column 1400) and the 5th compound listed in the table in columns 1771-1772,

    PNG
    media_image1.png
    268
    428
    media_image1.png
    Greyscale

{a compound of present Formula (I), 
    PNG
    media_image2.png
    340
    462
    media_image2.png
    Greyscale
, wherein 
R1=unsubstituted 8-membered saturated heterocycloalkyl 
comprising 2 oxygen atoms; 
R2=C4-alkyl, unsubstituted; 
R3=C6 aryl substituted with amino; 
R4 =C2 alkyl; and
R5 =C2 alkyl};



    PNG
    media_image3.png
    301
    521
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    79
    514
    media_image4.png
    Greyscale


{a compound of present Formula (I), 
    PNG
    media_image2.png
    340
    462
    media_image2.png
    Greyscale
, wherein 
R1=unsubstituted 8-membered saturated heterocycloalkyl 
comprising 2 oxygen atoms; 
R2=C4 alkyl;
R3=C6 aryl substituted with C2 alkylamino; 
R4 =C2 alkyl; and
R5 =C2 alkyl}.

Arimili et al. disclose at least one compound that is embraced by the currently amended claimed invention.  Arimili et al. disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers or excipients (column 215, lines 33-61).  Arimili et al. disclose that his compounds are useful for treating human patients infected with a human retrovirus such as human immunodeficiency virus or human T-cell leukemia by administering his compounds to a patient {column 4 (lines 9-23) and column 218 (lines 21-67)}.  Therefore, Arimili et al. anticipate the present currently amended claimed invention. 


Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.  Applicant argues that the compounds disclosed in Arimili et al. fall outside the scope of amended claim 1.  In response, and as shown above, there still remain compounds disclosed in Arimili et al. that anticipate the currently amended claims.  Therefore, the rejection is maintained.




Allowable Subject Matter
Claims 6-8, 12, 15, 16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


August 2, 2022
Book XXV, page 136